Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

BROCH CLINTON )
Plaintiff )
)
V. ) No.
)
GC Services Limited Partnership ) JURY TRIAL
Defendant ) DEMANDED
COMPLAINT
I. INTRODUCTION
Ve Plaintiff Broch Clinton (“Plaintiff”) brings this action for damages and any other

available legal or equitable remedies resulting from the illegal actions of defendant GC
Services, Limited Partnership (“Defendant’’) in negligently and/or willfully or knowingly
contacting Plaintiff on Plaintiff's cellular telephone, in violation of the Telephone
Consumer Protection Act (““TCPA”), 47 U.S.C. § 227, et. seq (“TCPA”), thereby

invading Plaintiff's privacy.

Il. JURISDICTION AND VENUE
2. Subject matter jurisdiction arises under 28 U.S.C. § 1331, 1337, 47 U.S.C. § 227 and
15 U.S.C. § 1692.
3. Venue is proper in this District because Defendant transacts business here and placed
phone calls into the District and Plaintiff resides in this District.
Ill. PARTIES
4. Plaintiff is a natural person who resides in Lancaster County, Pennsylvania. Plaintiff

is, and at all times herein was, a “person” as defined by 47 U.S.C. § 153(39).
10.

11.

12.

Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 2 of 7

Plaintiff has suffered a concrete injury in fact which is traceable to Defendant’s
conduct and that is likely to be redressed by a favorable decision in this matter.
Defendant, is, upon information and belief, a Delaware Limited Liability corporation
who, at all times relevant herein, conducted business in the Commonwealth of
Pennsylvania and in the County of Lancaster and within this judicial district.
At all times relevant herein, Defendant operated through its employees, servants,
workmen and agents within the course and scope of their employment and Defendant
is vicariously liable for the actions of the actions of the above referenced persons.
At all times relevant to this Complaint, Defendant used one or more instrumentalities
of interstate commerce, including electronic communication and the mail, to conduct
business in the Commonwealth of Pennsylvania and within this judicial district.
At all times relevant herein, Defendant called Plaintiff's cellular telephone using an
“automatic telephone dialing system” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1).
At all times relevant to this complaint, Plaintiff was and is the owner, subscriber and
user of a cellular telephone with a number of 919 — xxx-xx41.
At all times relevant hereto and upon information and belief, Defendant was acting in
its capacity as a privately-held outsourcing provider of call center management and
collection agency services in an attempt to collect a debt for an alleged third party
creditor of Defendant and regularly makes autodialed phone calls with a pre-recorded
message to consumers in order to collect debts.

IV. FACTUAL ALLEGATION
Within four years of the filing of this Complaint, Defendant and its agents knowingly

used an ATDS to call Plaintiff’s cellular telephone.
13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 3 of 7

Defendant’s calls were made numerous times on an autodialing system to Plaintiffs
cellular phone from numbers including but not limited to 800-695-068 land 405-621-
6373.

At all times relevant hereto, Plaintiff and Defendant had no prior business
relationship.

Plaintiff did not expressly consent to Defendant’s placement of telephone calls to his
cellular telephone by the use of an automatic telephone dialing system or a
prerecorded or artificial voice.

Despite Plaintiffs lack of consent, Defendant persisted in making repeated and
unwanted calls to Plaintiff.

Defendant called Plaintiff during work hours.

When Defendant called Plaintiff during his work hours, the call caused Plaintiffs
cellular telephone to be unavailable for legitimate use during the unwanted calls.
Defendant’s calls during work hours caused Plaintiff annoyance and anxiety and
distracted Plaintiff from his tasks at hand.

Defendant knew, or should have known, that it did not have Plaintiff's consent to use
an automatic telephone dialing system to call Plaintiff's cellular phone.

Defendant made these unwanted automated phone calls to Plaintiff's cellular
telephone number in violation of the TCPA.

Upon information and belief, Defendant’s ATDS has the capacity to store or produce
telephone numbers to be called, using a random or sequential number generator.
Upon information and belief, the ATDS equipment used by Defendant to place the

calls at issue has the capacity to dial telephone numbers automatically from a stored
24.

25.

26.

27.

28.

29.

30.

31,

Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 4 of 7

list or database without human intervention, using a random or sequential number
generator.

None of the telephone calls that Defendant placed to Plaintiff were for “emergency
purposes” as specified in 47 U.S.C. §227(b)(1)(A).

Defendant willfully or knowingly violated the TCPA by continuing to call Plaintiff's
cellular telephone phone.

Defendant’s repeated autodialed collection calls to Plaintiff's cellular telephone,
within the last four years prior to filing this complaint, were illegal and in violation of
the TCPA, 47 U.S.C. § 227 et seq.

All of the calls made to Plaintiff's cellular telephone by Defendant and its agents
using an automatic telephone dialing system were made in violation of the TCPA, and
were unreasonable and highly offensive invasions of Plaintiff's right to privacy.
Defendant’s persistent autodialed calls eliminated Plaintiff's right to be left alone.
Defendant’s autodialed collection calls disrupted Plaintiffs privacy and caused
frustration, annoyance and distress to Plaintiff.

Defendant’s autodialed calls to Plaintiff caused diminished battery life to Plaintiff's
cellular telephone, wasted Plaintiff's time and interfered with his ability to otherwise
make and receive calls on his cellular telephone.

These persistent autodialed collection calls eliminated the peace and solitude that the
Plaintiff would have otherwise had in Plaintiffs home and anywhere else Plaintiff

went with his cellular telephone.
32.

33.

34,

Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 5 of 7

By persistently autodialing Plaintiff's cell phone without Plaintiffs prior express
consent, Defendant invaded Plaintiff's right to privacy, as legally protected by the
TCPA, and caused Plaintiff to suffer concrete and particularized harm.
Defendant knew or should have known that Plaintiff did not provide his cellular
telephone number to Plaintiff.
Defendant obtained Plaintiff's cellular telephone number from another source and,
thus, willingly or knowingly violated the TCPA.

Vv. CAUSES OF ACTION

COUNT I.

VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

35.

36.

37,

38,

47 U.S.C. § 227 et seq.
Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.
Within the four-year period immediately preceding this action, Defendant or others
acting on its behalf made numerous, unwanted non-emergency telephone calls to
Plaintiffs cellular telephone using an automatic telephone dialing system.in violation
of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. 64.1200 (a)(1 (iii).
The acts and/or omissions of Defendant at all times material and relevant hereto, as
described in this complaint, were done unfairly, unlawfully, intentionally, deceptively
and absent bona fide error, lawful right, legal defense, legal justification or legal
excuse.
As a causally direct and legally proximate result of the above violations of the TCPA,
Defendant, at all times material and relevant hereto and as described in this

Complaint, caused Plaintiff to sustain damages as aforestated.
Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 6 of 7

39. Defendant did not have the prior express consent of Plaintiff to use an automatic
telephone dialing system to call Plaintiff's cell phone nor did Defendant have the
prior express consent of Plaintiff to call his cellular telephone.

40. Defendant made these calls to Plaintiff's cellular telephone willfully.

41. Under 47 U.S.C. § 227(b)(3)(B), Plaintiff is entitled to statutory damages under the
TCPA of $500.00 per automated phone call made to Plaintiff by Defendant.

42. Defendant willfully and knowingly violated the TCPA and, as such, Plaintiff is
entitled to $1,500.00 per automated phone call made to Plaintiff pursuant to 47 U.S.C.
§ 227(b)(3).

43, Plaintiff is also entitled to injunctive relief prohibiting Defendant from contacting
Plaintiffs cell phone using an automatic telephone dialing system pursuant to 47
U.S.C. § 227(b)(3)(a).

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, Broch Clinton, prays that judgment be entered against
the Defendant as follows:

a. for an award of $500.00 in statutory damages, for each and every one of
Defendant’s negligent violations of 47 U.S.C. § 227, et seq., pursuant to 47 U.S.C. §
227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C), against Defendant and for Plaintiff;

b. for an award of $1,500.00 in treble damages, for each and every one of
Defendant’s knowing and/or willful violations of 47 U.S.C. § 227, et seq., pursuant to 47
U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C), against Defendant and for Plaintiff;

C. for an injunction prohibiting Defendant from contacting the Plaintiff's cell phone

using an automatic telephone dialing system pursuant to 47 U.S.C. § 227(b)(3)(A).
Case 5:19-cv-02061-EGS Document1 Filed 05/13/19 Page 7 of 7

d. a declaration that Defendant violated the TCPA;

a Such other or further relief as the Court deems proper.

VI. DEMAND FOR JURY TRIAL

Plaintiff is entitled to and hereby respectfully demand a trial by jury.

Respectfully submitted, _~7

  
 
 

f

 

VA “tZ
Maw Office/of Michael P. Forbes, P.C.
By: Michaet+?” Forbes, Esquire
Attorney for Plaintiff
Attorney I.D. #55767
200 Eagle Road
Suite 220
Wayne, PA 19087
(610 293-9399
(610)293-9388 (Fax)
michael(@mforbeslaw.com

 
